ON MOTION TO CORRECT JUDGMENT.
In entering the judgment heretofore rendered, the clerk allowed interest upon each of the items of freight paid from the date of payment of said overcharge until the date of judgment in this court, and motion is made to correct the judgment. It is contended that interest should *Page 658 
not be allowed prior to the entry of judgment in this court.
Section 7092, Code of 1930, provides that the party injured may recover of the person or corporation guilty of extortion twice the amount of damages sustained by the overcharge or discrimination, as the case may be.
We think the effect of this statute is to give the party damages as there described, exclusive of interest from the date of the overcharge until the date of the judgment. Fidelity 
Deposit Co. v. Wilkinson County, 109 Miss. 879, 69 So. 865.
It is a general rule that where a statute gives a specific remedy without saving as to other remedies, that remedy is intended to be exclusive. It is clear that the purpose of the Legislature, in imposing compensation in twice the amount of the overcharge or extortion, was to give an adequate amount of damages to the injured party.
But, in the case at bar, this statutory damage was not sued for within the period of limitation, and, consequently it could not be recovered in this suit which was brought after the limitation provided for the penalty had expired.
It was not the intention to give both interest and double damages, and we think this case is controlled by the case of Fidelity  D. Co. v. Wilkinson County, supra.
We are, however, of the opinion that the interest should be calculated from the date of the judgment in the court below, and not from the date of the judgment in this court. The motion to correct the judgment will therefore be sustained.
Motion sustained. *Page 659